Case 2:20-cv-18140-JMV-JBC Document 119 Filed 03/10/21 Page 1 of 7 PageID: 2409




 March 8, 2021


 The Honorable John Michael Vazquez
 United States District Judge
 District of New Jersey
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street, Room 4015
 Newark, NJ 07101
 Kathryn_Pearson@njd.uscourts.gov

 Re:    Federal Trade Commission v. Hackensack Meridian Health, Inc. and Englewood
        Healthcare Foundation, No. 2:20-cv-18140-JMV-JBC –
        Defendants’ Update on Fact Discovery
 Dear Judge Vazquez:
        Defendants HMH and Englewood write to further update the Court on the status of
 outstanding fact discovery, as we advised we would in our previous update on February 26, 2021,
 which was provided in response to the Court’s request at the January 4, 2021 case management
 conference to be informed of difficulties obtaining discovery from third parties. See ECF Nos. 92
 & 57, CMC Tr. at 21:23-22:12.
         The close of fact discovery is less than five days away. While Defendants continue to
 strive to comply with the schedule set forth in the Case Management and Scheduling Order
 [Docket No. 61], significant discovery will remain open after March 12. In particular, while
 fourteen (14) party and third-party depositions have been completed thus far and another fifteen
 (15) depositions are scheduled for this week, twelve or thirteen more will take place following the
 current deadline for fact discovery. Defendants have made best efforts to complete all discovery
 by the March 12 cutoff date, but the difficulties in obtaining compliance from third parties have
 forced Defendants to postpone an increasing number of depositions after that deadline, particularly
 with several third parties who advise that they are unable to produce documents by that deadline.
          Under the circumstances, Defendants respectfully suggest that a short extension of the
 close of fact discovery would aid the Parties in obtaining compliance from third parties and
 scheduling the remaining depositions in an orderly manner. In particular, Defendants suggest that
 the Court extend the close of fact discovery by a minimum of two weeks. Defendants also ask the
 Court to direct the Parties to meet and confer regarding which other dates in the case schedule
 should move as a result of extending the fact discovery cutoff, with a joint letter to the Court
 describing the outcome of their discussions due on Tuesday, March 16, 2021 by 5 p.m. To
 facilitate those discussions, it would be useful to the Parties to have guidance on the Court’s current
 schedule past the scheduled May 10, 2021 hearing start date.
         The current approach, which consists of the ad hoc scheduling of depositions after the
 current March 12th cut-off date, is no longer a practical solution. The challenges of scheduling
 multiple third party depositions within a narrow time window are compounded by the conflicts
 over which depositions may be taken past the March 12 deadline. For its part, the FTC has agreed

                                                   1
Case 2:20-cv-18140-JMV-JBC Document 119 Filed 03/10/21 Page 2 of 7 PageID: 2410
Case 2:20-cv-18140-JMV-JBC Document 119 Filed 03/10/21 Page 3 of 7 PageID: 2411
Case 2:20-cv-18140-JMV-JBC Document 119 Filed 03/10/21 Page 4 of 7 PageID: 2412
Case 2:20-cv-18140-JMV-JBC Document 119 Filed 03/10/21 Page 5 of 7 PageID: 2413
Case 2:20-cv-18140-JMV-JBC Document 119 Filed 03/10/21 Page 6 of 7 PageID: 2414




 Jonathan H. Todt (admitted pro hac vice)
 Alison M. Agnew (admitted pro hac vice)
 FAEGRE DRINKER BIDDLE & REATH LLP
 1500 K Street, NW, Suite 1100
 Washington, D.C. 20005
 Telephone:      202-842-8800
 Facsimile:      202-842-8465
 kenneth.vorrasi@faegredrinker.com
 lee.roach@faegredrinker.com
 jonathan.todt@faegredrinker.com
 alison.agnew@faegredrinker.com

 Daniel J. Delaney (admitted pro hac vice)
 FAEGRE DRINKER BIDDLE & REATH LLP
 191 N. Wacker Drive, Suite 3700
 Chicago, IL 60606
 Telephone:       312-569-1000
 Facsimile:       312-569-3000
 daniel.delaney@faegredrinker.com

 Counsel for Defendant Hackensack Meridian
 Health, Inc.

 /s/ James Bucci
 Angelo J. Genova
 James Bucci
 Peter Berk
 GENOVA BURNS LLC
 494 Broad Street
 Newark, NJ 07102
 (973) 533-0777
 agenova@genovaburns.com
 jbucci@genovaburns.com
 pberk@genovaburns.com

 Jeffrey L. Kessler (admitted pro hac vice)
 Jeffrey J. Amato (admitted pro hac vice)
 Kerry C. Donovan
 Johanna Rae Hudgens (admitted pro hac vice)
 WINSTON & STRAWN LLP
 200 Park Avenue
 New York, NY 10163
 Telephone: 212-294-4698
 Facsimile: 212-294-4700
 jkessler@winston.com
 jamato@winston.com


                                               6
Case 2:20-cv-18140-JMV-JBC Document 119 Filed 03/10/21 Page 7 of 7 PageID: 2415




 kcdonovan@winston.com
 jhudgens@winston.com

 Heather P. Lamberg (admitted pro hac vice)
 WINSTON & STRAWN LLP
 1901 L Street, NW
 Washington DC 20036
 Telephone: 202-282-5274
 Facsimile: 202-282-5100
 hlamberg@winston.com

 David E. Dahlquist (admitted pro hac vice)
 Kevin B. Goldstein (admitted pro hac vice)
 WINSTON & STRAWN LLP
 35 West Wacker Drive
 Chicago, Illinois 60601
 Telephone: 312-558-5660
 Facsimile: 312-558-5700
 ddahlquist@winston.com
 kbgoldstein@winston.com

 Counsel for Defendant Englewood Health
 Foundation




                                              7
